Citation Nr: 1117370	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-29 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel





INTRODUCTION

The Veteran (the Appellant or Claimant) served on active duty from September 1961 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which, in pertinent part, denied service connection for diabetes mellitus.  

In the April 2008 rating decision from which this appeal arises, the RO also denied service connection for bilateral peripheral neuropathy of the upper and lower extremities, and retinopathy, all claimed as secondary to (non-service-connected) diabetes mellitus.  In a subsequent August 2008 rating decision, the RO also denied service connection for hypertension.  In February 2009, the Veteran filed a Notice of Disagreement (NOD), disagreeing with the RO's decisions contained within the April 2008 and August 2008 rating decisions.  In June 2009, the RO issued a Statement of the Case (SOC).  In July 2009, the Veteran filed a substantive appeal to the Board, specifically limiting his appeal to the issue of service connection for diabetes mellitus.  As the Veteran did not appeal in a timely manner the RO's respective decisions regarding service connection for hypertension, bilateral peripheral neuropathy of the upper and lower extremities, and retinopathy, these issues are not in appellate status, and are not before the Board.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).

The Veteran requested a hearing to be held at the RO, but subsequently withdrew this request. 
 

FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam.  

2.  The Veteran was not exposed to Agent Orange or any other herbicide while serving on active duty.

3.  Diabetes mellitus was not present in service, did not become manifest to a compensable degree within one year of service, and is not etiologically related to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service, nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in December 2007 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and information regarding the assignment of ratings and effective dates required by Dingess.  The letter also contained specific information regarding substantiating claims for service connection due to in-service herbicide exposure.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service and VA treatment records, private treatment records, and service personnel records to assist the Veteran with the claim.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service, personnel, and treatment records to assist the Veteran with his claim.  The Veteran has not been afforded with a VA examination to determine whether his claimed disorder is related to service.  In this regard, the Board notes that in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4)(i).

As will be explained below, the Veteran's service treatment records are negative for any symptomatology related to diabetes mellitus.  The symptoms of this disorder did not appear until many years after service.  Most importantly, the Veteran essentially claims that he incurred diabetes mellitus due to in-service exposure to herbicides, specifically Agent Orange, while serving aboard the U.S.S. Fort Snelling and during service in Vietnam; however, as will be explained below, the competent and credible evidence shows that the Veteran was not in fact exposed to herbicides during service.  Moreover, the service personnel records indicate that the Veteran was not in Vietnam during service.  Under these circumstances, there is no duty to provide a medical examination or obtain a medical opinion.  38 C.F.R. 
§ 3.159(c); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); McLendon v. Nicholson, 20 Vet. App. at 79.

In January 2010, the Veteran's representative filed a letter, stating that the Veteran's claim was denied because the Veteran could not prove in-country service in Vietnam.  The representative indicated that, in November 2009, three fellow service members submitted "buddy statements" supporting the Veteran's claim.  Based on these statements, the representative requested further action be taken to verify the Veteran's service in Vietnam.  In reviewing the record, the Board notes that the National Personnel Records Center (NPRC), at the RO's request, checked the Veteran's records to verify the Veteran's dates of service in Vietnam.  In their January 2008 response, the NPRC indicated that there was no evidence in the Veteran's file to substantiate any service in Vietnam.  The Veteran's service treatment and personnel records contain no notation indicating that the Veteran set foot in Vietnam during service.  The service personnel and treatment records contain no notation indicating that the ship on which the Veteran was stationed, the U.S.S. Fort Snelling, ever docked in Vietnam.  In a June 2009 statement, the Joint Services Records Research Center (JSRRC) indicated that, even if the Veteran's ship hypothetically was in the waters off Vietnam, further search of the log books would be futile as such books did not list individual crew members going ashore.  Moreover, the November 2011 "buddy statements" that were noted by the Veteran's representative contain no notation indicating that either the Veteran or the purported authors were ever in Vietnam.  Considering that verification of service in Vietnam has already been conducted, and in light of this evidence affirmatively demonstrating the Veteran did not serve in the Republic of Vietnam, the Board finds that further attempts to verify the Veteran's service in Vietnam would be futile, as it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, further remand to further attempt verify the Veteran's service in Vietnam is not necessary.  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g. Agent Orange).  When such a veteran contracts a disease associated with exposure to herbicides (listed in 38 C.F.R. § 3.309(e)) that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a), the disease will be considered to have been incurred in service, even though there is no evidence of such a disease during the period of service.  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft- tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Service Connection Analysis

The Veteran essentially contends that he developed diabetes mellitus due to in-service exposure to the herbicide Agent Orange.  In a March 2009 statement, the Veteran reported that the ship on which he was stationed during service, the U.S.S. Fort Snelling, as part of its mission, transported barrels of Agent Orange.  The Veteran further claimed that, in June 1964, two of the aformentioned barrels spilled and the Veteran was exposed to the chemical which attempting to clean up the spill.  He stated that the U.S.S. Fort Snelling subsequently sailed to Vietnam, arriving at the Gulf of Tonkin in September 1964 in order to transport the chemicals to Saigon.  He stated that he actually was present in Vietnam until January 1, 1965 when he was sent back to the United States.

After reviewing all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence weighs against a finding of service connection for diabetes mellitus.  Initially, the Board finds that diabetes mellitus, type II, did not become manifest during active service or to a compensable degree within the first year after discharge from service.  The Veteran's service treatment records and post-service treatment contain no notation indicating symptomatology related to diabetes mellitus occurring during service or within one year of service separation.  In fact, the Veteran does not contend that diabetes became manifest during service or soon after service.  In a September 2005 private treatment record, a private examiner noted that the Veteran was diagnosed initially with diabetes in 1970, five years after service.  In a July 2009 statement, the Veteran reported that he was initially diagnosed with diabetes when he was 36 years old.  As the Veteran would have been 36 years old in 1970, the Board accepts that the Veteran was diagnosed with diabetes in 1970, well outside of the presumptive period of one year for service connection for diabetes mellitus.   

Moreover, the Board finds that the weight of the evidence demonstrates that the Veteran did not set foot in Vietnam during service.  In a January 2008 statement, the NPRC indicated that there was no evidence to substantiate that the Veteran ever served in Vietnam.  The Veteran's service personnel records contain no decorations or awards indicating the Veteran's presence in Vietnam during service.  The Veteran's service treatment records contain no notations indicating the Veteran's presence in Vietnam.  The Dictionary of American Naval Fighting Ships contains no notation indicating that the ship on which the Veteran was stationed, the 
U.S.S. Fort Snelling, ever journeyed into the Pacific Ocean.  The November 2011 "buddy statements," submitted by purported shipmates of the Veteran, do not mention a voyage into the Pacific Ocean, much less a months-long stay in the waters near Vietnam.  For these reasons, the Board finds that the preponderance of evidence weighs against a finding that the Veteran served in Vietnam.

The Board also finds that the Veteran was not exposed to herbicides, specifically Agent Orange, during service.  The Veteran has submitted statements from himself and three purported shipmates, indicating exposure to Agent Orange after a spilling accident onboard ship in 1964.  Having carefully reviewed the evidence, the Board finds that the aforementioned statements suggesting exposure to Agent Orange cannot support his claim because they either are not competent evidence on this question or are not credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

In a May 2009 statement, the Veteran indicated that, in mid-1964, his vessel transported 55-gallon drums of Agent Orange.  He wrote that in June of 1964 two of the drums spilled and everyone on board was exposed, and that afterward the ship travelled to Veracruz, Venezuela, to clean up the spill and unload the drums.  In a July 2009 statement, the Veteran reported that he was exposed to the chemical of Agent Orange because he was assigned to a nine-man crew assigned to clean the spill, and he was the sole surviving member of that crew.  In a November 2009 "buddy statement," N.A., a purported shipmate of the Veteran, purportedly wrote that he was a member of the damage control crew that was assigned to clean up after one drum of "Agent Orange 2-4-DST" spilled.  N.A. wrote that the crew had to clean the spill with buckets and mops, and that they were not given masks or safety gloves.  In an additional November 2009 "buddy statement," R.A., another purported shipmate of the Veteran's, wrote that, during a storm in 1964, a 55-gallon drum of fell over, spilling "Agent Orange 2-4-D ST."  He also wrote that a damage control party of which he was a member cleaned up the chemical, using mops and buckets, without masks or safety gloves.  In a November 2009 "buddy statement," D.M, another purported shipmate, wrote that he was part of a damage control group which cleaned up the spill of a 55-gallon drum containing "2-4-D ST," also called Agent Orange.  

Initially, the Board notes that the authorship of the statements from the Veteran's "shipmates" is not authentic.  The individuals who wrote these statements purportedly did so within a three-week period of each other.  Two of the individuals purportedly live in Florida and another in Minnesota.  Yet, each of the letters is written in the same font, is formatted similarly, and includes multiple indicia of being from a common author.  Each letter contains nearly identical phrasing, with the phrase "Agent Orange 2-4 DST" or a variation thereof used in each statement, and two of the statements mix upper case with lower case references to Agent Orange.  The letters contain very similar grammatical errors.  For example, in the letters from N.A. and R.A., the purported authors each failed to include commas after the similar phrases "During our trip to Venezuela" and "During our trip to South America" respectively.  Also, in the D.M. and the R.A. letters, the purported authors, in writing the date at the top of the letter, each failed to include a space between the day of the month and the year.  All three letters reported the phone numbers with only the use of hyphens, and without the use of parentheses.  All three letters reported the service numbers with the use of hyphens.  Considering the extremely similar information conveyed in each letter, the similar grammatical errors, the similarity of the typeface and spacing used by the purported authors, the Board finds that these statements were produced by a single author, so are not authentic statements as purported from the identified service members.  Id.  

Furthermore, although the Veteran and his purported shipmates, had they actually written the statements, are competent to write about their experiences during service, the Board does not find the written contentions that they were exposed to Agent Orange to be either competent or credible.  First, the Veteran and his purported shipmates report having to clean up a spill aboard ship.  The Board finds that the statements, indicating the spilling of substance from a barrel and subsequent cleaning operation, normally would be credible in themselves; however, the Board notes that the Veteran and his purported shipmates are not competent to report what was contained in any such barrel.  In his statements, the Veteran did not testify seeing a label, writing, or any other symbol on the reportedly spilled barrels that would have given information as to the contents of the barrel.  The Veteran's purported shipmates, on the other hand, all describe the substance in the barrels as Agent Orange, but did not describe how they knew this information.  

Moreover, each of the Veteran's purported shipmates, in their November 2009 statements, described the Agent Orange by a letter/number combination, equivalent to 2-4-D ST.  The shipmates did not report why they identified the chemical by this letter/number combination.  In addition, Agent Orange is the combination of two chemicals, specifically 2,4,5-Trichlorophenoxyacetic acid (2,4,5-T), and 2,4-Dichlorophenoxyacetic acid (2,4-D).  However, the resulting combination is not referred to by a letter/number combination equivalent to 2-4-D ST or any variant thereof.  The fact that the three purported shipmates all made the same error in identifying the chemical combination of the substance supposedly contained in the barrel tends to undermine the competency of their statements, indicating that they did not know what was in the barrel.   

Moreover, in light of all evidence of record, the Board does not find the substance of the accounts of the Veteran or his purported shipmates to be credible.  In his May 2009 statement, the Veteran indicated that his ship, the U.S.S. Fort Snelling, was assigned to transport drums of Agent Orange from New Orleans to Long Beach, California.  In this statement, the Veteran indicated that, in May 1969, the ship left New Orleans, laden with the drums.  After being forbidden to enter the Pacific through the Panama Canal, the ship backtracked.  In June of 1964, while near the West Indies, two of the drums spilled, causing exposure to the entire crew.  The vessel thereafter sailed to Veracruz, Venezuela, to clean up the spill and unload some drums.  The Veteran indicates that unnamed people at Veracruz told them that all the drums had to go to Saigon.  The Veteran does not explain how the ship got to Vietnam, but reported that it sailed into the Gulf of Tonkin in September 1964 and delivered the drums to Saigon.  

Subsequently, in a January 2009 statement, the Veteran wrote that his ship was assigned to transport Agent Orange from the East Coast to the West Coast around Cape Horn.  He wrote that during bad weather the chemical spilled.  He wrote that he and a nine-man work detail were assigned the duty of cleaning the spill.  He reported that, of that work detail, he was the only survivor.  In this statement, notably, the Veteran did not report going to Vietnam.  

The Board finds that the Veteran's May 2009 and January 2009 statements contradict both each other and the November 2009 statements of his purported shipmates.  First, the Board notes that, in the May 2009 statement, the Veteran stated that the ship was originally supposed to go from New Orleans to Long Beach by way of the Panama Canal.  In the January 2009 statement, the Veteran reported that the shipment was to be performed by navigating around Cape Horn.  However, in each of the November 2009 statements, the Veteran's purported shipmates report that the barrels spilled on an assigned trip to either Veracruz or South America in general.  The purported shipmates' November 2009 statements make no mention of transporting these chemicals either to the West Coast or Vietnam.  

Furthermore, the Board finds that the accounts of the spill and the subsequent clean-up are not consistent.  In the May 2009 statement, the Veteran reported that two barrels of chemical spilled, exposing everyone on board.  In this account, the ship only sailed to Veracruz after the spill to clean up the mess and unload some barrels.  However, in the January 2009 statement, the Veteran indicated that he was exposed because he was part of a nine-man work detail, specifically assigned to clean up the spill, and that he was the only surviving member of that detail; however, in their November 2009 statements, each of the Veteran's purported shipmates reported that only one barrel of chemicals spilled while the ship was sailing to Veracruz and that a 20-person damage control team was assigned to clean the spill.  The Board notes that the Veteran's purported shipmates' letters do not corroborate the Veteran's account as, even if they hypothetically were fully accurate, they do not indicate that the Veteran ever served in the 20-person clean-up detail.  The Board must note that, if the Veteran was the sole survivor of his clean-up crew, logically, he could not be a member of his purported shipmates' damage control team.  

The Board further notes that, in a May 2009 statement, the Joint Service Records Research Center (JSRRC) indicated that, having reviewed numerous official military documents, ships histories, log books, and other sources of information, found no evidence that Navy Ships were used to transport tactical herbicides from the United States to Vietnam.  

As noted above, the Board finds that the accounts of the purported shipmates are not authentic statements from the service members identified, and further finds that the accounts of the Veteran and the purported shipmates are not competent in describing the supposed contents of the spilled barrels or credible in their accounts of exposure to Agent Orange.  The Board finds no competent or credible evidence of record indicating that the Veteran's ship ever hauled herbicides during the Veteran's term of service.  There is also no credible evidence that the Veteran's ship went to Vietnam.  As noted above, the Board also finds that the Veteran never set foot in Vietnam.  Therefore, from the evidence in the record, the Board finds that the Veteran did not in fact serve in the Republic of Vietnam during service, and was not in fact exposed to herbicides in service.  See Madden, 125 F.3d at 1481.

For these reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for diabetes mellitus, claimed as due to herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus, type II, claimed as due to herbicide exposure, is denied.  


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


